Citation Nr: 1531819	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-09 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left shoulder disability claimed as secondary to right shoulder, hand, and wrist disabilities.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran has a left shoulder disability that is due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for left shoulder partial rotator cuff tear with osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a left shoulder disability that is secondary to his service-connected right shoulder, hand, and wrist disabilities.  See November 2011 claim form and March 2013 substantive appeal form.  The Board notes that the Veteran's service-connected disabilities include: right shoulder strain with osteoarthritis, right hand strain with osteoarthritis, and right wrist strain with osteoarthritis.

Post-service treatment records from December 2011 show that the Veteran complained of worsening left shoulder pain, which had been present for three years.  Treatment records include left shoulder x-ray and MRI results from 2011 showing mild degenerative changes and findings consistent with labral tear.  The Veteran was afforded a VA examination in February 2012.  The VA examiner reported the following diagnoses regarding the Veteran's left shoulder: partial rotator cuff tear and osteoarthritis.

The question in this case is whether the Veteran's current left shoulder disability is related to service-connected disability, to include disability of the right upper extremity.  The record contains opposing medical opinions regarding this question.

The VA examiner provided a negative nexus opinion and explained that the Veteran has left shoulder degeneration and partial rotator cuff tear due to chronic repetitive activities.  The examiner also stated that "[t]hose with a shoulder injury are not necessarily at greater risk for a contralateral shoulder injury, as it is not a weigh bearing joint."  The examiner did not further opine on any relation of the Veteran's left shoulder disability to his service-connected disabilities.

The evidence of record also includes records and November 2011 and July 2013 letters from N.H., M.D., who is a treatment provider at a Naval Medical Center.  In the November 2011 letter, Dr. N.H. stated that the Veteran is her patient and that he has a chronic history of left shoulder pain.  Regarding the left shoulder condition's relation to service-connected disability, Dr. N.H. opined "[w]hile it is impossible . . . to draw a definite connection it is reasonable . . . that the left shoulder problems are related to the lifting and carrying and the increased use since his right upper limb was relatively weakened."  In the July 2013 letter addressing the Veteran's left shoulder, Dr. N.H. stated, "It is my opinion that more likely than not, his pain, physical and imaging findings are due to overuse to compensate for service connected disability of his right shoulder, wrist and hand."

The Board notes that the VA examiner's negative opinion does not specifically preclude the Veteran's left shoulder disability being caused by his right shoulder disabilities but, instead, generally states that a shoulder injury may not necessarily increase the risk of a contralateral shoulder injury.  Given the positive opinion regarding secondary service connection provided by Dr. N.H., the Board finds that the evidence is at least in relative equipoise regarding whether or not the Veteran's left shoulder disability was caused by his service-connected right upper extremity disabilities.  Therefore, resolving doubt in the Veteran's favor, the Board finds that his left shoulder disability, to include partial rotator cuff tear and osteoarthritis, are due to his service-connected right shoulder, hand, and wrist disabilities, and service connection for left shoulder disability is therefore warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left shoulder partial rotator cuff tear and osteoarthritis as secondary to service-connected disabilities is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


